Case 1:20-cv-02017-RM-MEH Document 46 Filed 02/08/21 USDC Colorado Page 1 of 7




                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLORADO



  Civil Action No. 1:20-cv-02017

  CARRICK-HARVEST, LLC d/b/a VERITAS FINE CANNABIS,
  a Colorado limited liability company,

                                              Plaintiff,
  v.

  VERITAS FARMS, INC., a Nevada corporation;
  271 LAKE DAVIS HOLDINGS, LLC d/b/a VERITAS FARMS,
  a Delaware limited liability company,

                                              Defendants.


                       PLAINTIFF CARRICK-HARVEST, LLC D/B/A
                   VERITAS FINE CANNABIS’ RULE 72(a) OBJECTIONS
                    TO RECOMMENDATION OF MAGISTRATE JUDGE


         Pursuant to Rule 72 of the Federal Rules of Civil Procedure, Plaintiff Carrick-Harvest, LLC

  d/b/a Veritas Fine Cannabis (“Plaintiff”) hereby objects to the Recommendation of United States

  Magistrate Judge (Doc. No. 45) (“Recommendation”) as follows:

  I.     INTRODUCTION

         Plaintiff respectfully requests this Court to reject the Recommendation on Defendants’

  Motion to Dismiss Amended Complaint for Failure to State a Claim under Federal Rule of Civil

  Procedure 12 (Doc. 37) for two primary reasons. First, the Recommendation fails to grant leave

  to amend, which, under these circumstances, is clearly erroneous and contrary to law based on

  Plaintiff’s newly-issued federal trademark registration. Second, the Recommendation erroneously

  concludes that the trademark infringement claim should be dismissed without leave to amend



                                                  1
Case 1:20-cv-02017-RM-MEH Document 46 Filed 02/08/21 USDC Colorado Page 2 of 7




  because Defendants have not used an identical or similar mark in commerce with regard to the

  provision of cannabis-related information, which is not the applicable test for trademark

  infringement.

  II.    LEGAL ARGUMENT

         A.       Applicable Standard of Review

         When a party timely objects to a magistrate judge's recommendations, the “district judge

  must determine de novo any part of the magistrate judge's disposition that has been properly

  objected to.” Fed. R. Civ. P. 72(b)(3). “The district court must consider the actual testimony or

  other evidence in the record and not merely review the magistrate's report and recommendations.”

  Northington v. Marin, 102 F.3d 1564, 1570 (10th Cir. 1996); In re Griego, 64 F.3d 580, 584 (10th

  Cir. 1995).

         B.       The Recommendation Is Clearly Erroneous and Contrary to Law Because It
                  Fails to Consider Plaintiff’s Federal Registration and Improperly Denies
                  Leave to Amend

         The Recommendation’s conclusion that this Court should dismiss the trademark

  infringement and unfair competition claims “as a matter of law for failure to show a mark is used

  [by Plaintiff] in commerce” and that an amendment “is likely to prove futile” is clearly erroneous

  and contrary to law. (See Doc. 45 at 17-18.)

         First, the Recommendation does not consider (or even reference) the fact that as of the date

  that Plaintiff filed its Opposition (Doc. No. 43) to the Motion to Dismiss, Plaintiff owned a federal

  trademark registration for its Veritas design mark, U.S. Reg. No. 6,191,602, in Class 35 for the

  very service Defendants claim is ineligible for trademark protection, and for the very service the

  Recommendation found does not constitute “use in commerce.” (Doc. 43 at 2) (“On November 3,

  2020, Plaintiff obtained federal trademark registration for its Veritas design mark . . .”) In

  particular, the Recommendation holds, “Plaintiff has not adequately pleaded that its Veritas Marks

                                                   2
Case 1:20-cv-02017-RM-MEH Document 46 Filed 02/08/21 USDC Colorado Page 3 of 7




  constitute a use in commerce,” and does not grant Plaintiff leave to amend, even though 15 U.S.C.

  § 1115 explicitly provides that a federal registration is prima facia evidence to the contrary:

         Any registration issued under the Act of March 3, 1881, or the Act of February
         20, 1905, or of a mark registered on the principal register provided by this
         chapter and owned by a party to an action shall be admissible in evidence and
         shall be prima facie evidence of the validity of the registered mark and of the
         registration of the mark, of the registrant's ownership of the mark, and of the
         registrant's exclusive right to use the registered mark in commerce on or in
         connection with the goods or services specified in the registration . . . .

  15 U.S.C. § 1115(a) (emphasis added). Moreover, the FAC pleads that Plaintiff’s Statements of

  Use were accepted by the USPTO on September 29, 2020, with respect to two applications for the

  Veritas Marks, Serial Nos. 88809088 and Serial No. 88805931, and that “the registration will issue

  imminently.” (Doc. 25, ¶¶ 12(b), 12(e).)       Thus, the Recommendation’s Order that the First

  Amended Complaint (“FAC”) be dismissed without leave to amend is clearly erroneous and

  contrary to law: Plaintiff’s ownership of a registered trademark, alone, establishes that Plaintiff

  has used the Veritas Marks in commerce and that Plaintiff has sufficient rights to obtain relief

  under the Lanham Act. Upon issuance of its trademark registration, Plaintiff is entitled to the

  presumption that it uses its mark in commerce and that it has the exclusive right to use the Veritas

  Marks in commerce, and Plaintiff should be afforded the opportunity to amend its FAC to allege

  claims for trademark infringement under 15 U.S.C. § 1114.

         C.      The Recommendation Is Clearly Erroneous and Contrary to Law Because It
                 Recommends Dismissal Based on a Finding that the FAC Does Not
                 Adequately Plead Defendants Use a Similar Mark in Commerce

         The Recommendation erroneously holds that for trademark infringement to exist, the

  parties must both use the marks with regard to the provision of cannabis-related information. That

  is incorrect. First, “[t]he vast majority of modern decisions have adopted the rule that competition

  is not necessary between the parties for there to be a likelihood of confusion. Confusion, or the

  likelihood of confusion, not competition, is the real test of trademark infringement.” 4 McCarthy

                                                   3
Case 1:20-cv-02017-RM-MEH Document 46 Filed 02/08/21 USDC Colorado Page 4 of 7




  on Trademarks and Unfair Competition § 24:13 (5th ed.) Indeed, “[t]he key inquiry in a trademark

  infringement case is the likelihood of confusion between two similar marks.” Team Tires Plus,

  Ltd. v. Tires Plus, Inc., 394 F.3d 831, 832 (10th Cir. 2005). In Team Tires Plus, the Tenth Circuit

  reversed the district court’s failure to analyze the likelihood of confusion caused by the defendant’s

  use of “Tires Plus.” The Court rejected the district court’s finding that “no jury could find

  trademark infringement because the defendant was not engaged in a ‘competing use’ of the

  plaintiff's mark.” Id. at 833. In noting that the basic premise that a trademark provides protection

  only when the defendant uses the mark on directly competing goods “is no longer good law,” the

  Court further held that “while ‘the relation in use ... between the goods’ is a relevant factor in the

  likelihood-of-confusion analysis . . . the district court was wrong to treat this factor as dispositive

  simply because the defendant did not use the mark on competing goods.” Id. at 834.

         Likewise, here, the question of whether Defendants are using VERITAS FARMS on

  directly competitive goods or services is not dispositive. Clearly, Defendants use VERITAS

  FARMS in connection with their offering of goods and services in commerce, and it is not

  necessary for the Court to find that the parties directly compete in order for Plaintiff to state a

  claim for trademark infringement.

         The very reason that direct competition is not the test is illustrated by the Recommendation,

  which finds that Plaintiff’s allegations demonstrate that the six factors for likelihood of confusion

  identified in 1-800 Contacts v. Lens.com, 722 F.3d 1229 (2013) “weigh in favor of finding

  likelihood of confusion.” (Doc. 45 at 15-16) (emphasis added). Indeed, the Recommendation

  notes that Plaintiff not only pleads likelihood of confusion, but pleads actual confusion, based on

  its allegations that “consumers on social media websites and other information service channels

  have mistakenly tagged Plaintiff as Defendants.” (Doc. 45 at 15.) Thus, regardless of whether



                                                    4
Case 1:20-cv-02017-RM-MEH Document 46 Filed 02/08/21 USDC Colorado Page 5 of 7




  Defendants use VERITAS FARMS on directly competing goods or services, the FAC more than

  adequately pleads a likelihood of confusion, and thus infringement, based on the parties’ respective

  use of their marks in commerce.

         Moreover, with respect to Plaintiff’s claim for false designation of origin/unfair

  competition arising under the Lanham Act, the same analysis applies. In other words, unfair

  competition may exist even if there is no actual “competition” because courts do not require that

  parties have a directly competitive relationship in order to state a claim under the Lanham Act.

  Lexmark Intern., Inc. v. Static Control Components, Inc., 134 S. Ct. 1377, 1392, 188 L. Ed. 2d 392

  (2014). Here, the Recommendation’s narrowly restrictive interpretation of Defendants’ “use in

  commerce” leads to the erroneous conclusion that Plaintiff does not state a claim for trademark

  infringement or false designation of origin/unfair competition under the Lanham Act, and Plaintiff

  requests the Court reject such findings.

  III.   CONCLUSION

         For all of the foregoing reasons, as well as the reasons set forth in Plaintiff’s Response to

  Defendant’s Motion to Dismiss First Amended Complaint (Doc. 43), Plaintiff respectfully objects

  to the Recommendation’s conclusions regarding whether (i) Plaintiff should be granted leave to

  amend; and (ii) Plaintiff adequately pleads a claim of trademark infringement based on

  Defendants’ use of VERITAS FARMS.            Plaintiff further requests the Court to sustain the

  objections, deny the Motion to Dismiss, or if the Court Grants the Motion, give Plaintiff leave to

  amend the FAC.

  IV.    CONFERRAL

         Undersigned counsel conferred with counsel for Defendants Veritas Farms, Inc. and 271

  Lake Davis Holdings, LLC d/b/a Veritas Farms (collectively “Defendants”), who advised that

  Defendants oppose the relief requested in this Objection.

                                                   5
Case 1:20-cv-02017-RM-MEH Document 46 Filed 02/08/21 USDC Colorado Page 6 of 7




  DATED: February 8, 2021

                                    RESPECTFULLY SUBMITTED,


                                    /s/ Sharon A. Urias
                                    Sharon A. Urias
                                    GREENSPOON MARDER LLP
                                    8585 E. Hartford Drive, Ste. 700
                                    Scottsdale, AZ 85255
                                    Telephone: 480.306.5458
                                    Email: sharon.urias@gmlaw.com

                                    /s/ Stuart Knight
                                    Stuart Knight
                                    GREENSPOON MARDER LLP
                                    1144 15th Street, Suite 2700
                                    Denver, CO 80202
                                    Telephone: 303.665.0860
                                    Email: stuart.knight@gmlaw.com


                                    Attorneys for Plaintiff Carrick-Harvest, LLC d/b/a
                                    Veritas Fine Cannabis




                                       6
Case 1:20-cv-02017-RM-MEH Document 46 Filed 02/08/21 USDC Colorado Page 7 of 7




                                   CERTIFICATE OF SERVICE


         I hereby certify that on February 8, 2021, I electronically transmitted the attached document
  to the Clerk’s Office using the CM/ECF System for filing and transmittal of a Notice of Electronic
  Filing to the CM/ECF registrants on record.


   /s/ Stuart Knight




                                                  7
